Exhibit 10.1

AMENDMENT NO. 6 TO CREDIT AGREEMENT

This AMENDMENT NO. 6 TO CREDIT AGREEMENT (this “Amendment”), dated as of
February 10, 2012, is entered into by and between GEN-PROBE INCORPORATED, a
Delaware corporation (the “Borrower”), and BANK OF AMERICA, N.A. (the “Lender”).

RECITALS

A. The Borrower and the Lender are party to that certain Credit Agreement dated
as of February 27, 2009 (as amended by Amendment to Credit Agreement dated as of
March 23, 2009, as amended by Amendment No. 2 to Credit Agreement dated as of
February 11, 2010, as amended by Amendment No. 3 to Credit Agreement dated as of
February 10, 2011, as amended by Amendment No. 4 to Credit Agreement dated as of
June 24, 2011, as amended by Amendment No. 5 to Credit Agreement, Amendment
No. 1 to Security Agreement and Amendment No. 1 to Pledged Collateral Account
Control Agreement dated as of September 30, 2011, as amended hereby and as
further amended, restated, extended, supplemented or otherwise modified from
time to time, the “Credit Agreement”), pursuant to which the Lender has extended
certain credit facilities to the Borrower.

B. The Borrower has requested that the Lender agree to certain amendments with
respect to the Credit Agreement, and the Lender has agreed to such request,
subject to the terms and conditions of this Amendment.

NOW, THEREFORE, for valuable consideration, the receipt and adequacy of which
are hereby acknowledged, the parties hereto hereby agree as follows:

1. Defined Terms. Unless otherwise defined herein, capitalized terms used herein
shall have the meanings, if any, assigned to such terms in the Credit Agreement.
As used herein, “Amendment Documents” means this Amendment, the Credit Agreement
(as amended by this Amendment), and each certificate and other document executed
and delivered by the Borrower pursuant to Section 4 hereof.

2. Amendment to Credit Agreement. Subject to the terms and conditions hereof and
with effect from and after the Effective Date, the Credit Agreement shall be
amended as follows:

Section 1.01 of the Credit Agreement shall be amended at the definition of
“Maturity Date” by deleting “February 24, 2012” and inserting in its place
“February 22, 2013”.

3. Representations and Warranties. The Borrower hereby represents and warrants
to the Lender as follows:

(a) After giving effect to this Amendment, no Default or Event of Default has
occurred and is continuing.

(b) The execution, delivery and performance by the Borrower of this Amendment
and the other Amendment Documents have been duly authorized by all necessary
corporate and other organizational action and do not and will not require any
registration with, consent or approval of, or notice to or action by, any Person
(including any Governmental Authority) in order to be effective and enforceable.

(c) All representations and warranties of the Borrower contained in Article V of
the Credit Agreement are true and correct on and as of the Effective Date after
giving effect to this Amendment, except to the extent that any such
representation and warranty specifically relates to an earlier date, in which
case they shall be true and correct as of such earlier date after giving effect
to this Amendment.

(d) The Borrower is entering into this Amendment on the basis of its own
investigation and for its own reasons, without reliance upon the Lender or any
other Person.

(e) The obligations of the Borrower under the Credit Agreement and each other
Loan Document are not subject to any defense, counterclaim, set-off, right of
recoupment, abatement or other claim.

4. Effective Date. This Amendment will become effective when each of the
conditions precedent set forth in this Section 4 has been satisfied (the
“Effective Date”):

(a) The Lender shall have received from the Borrower a duly executed original
counterpart to this Amendment.



--------------------------------------------------------------------------------

(b) The Lender shall have received from the Borrower a certificate signed by the
secretary or assistant secretary of the Borrower, dated the Effective Date, in
form and substance satisfactory to the Lender, and certifying evidence of the
authorization of the execution, delivery and performance by the Borrower of this
Amendment.

(c) The Borrower shall have paid to the Lender all reasonable and documented
costs and attorneys’ fees incurred by the Lender in connection with this
Amendment and the other Amendment Documents, to the extent invoiced prior to the
Effective Date.

(d) The Lender shall have received, in form and substance satisfactory to it,
such additional approvals, consents, documents and other information as the
Lender shall reasonably request.

5. Reservation of Rights. The Borrower acknowledges and agrees that neither the
execution nor the delivery by the Lender of this Amendment shall (a) be deemed
to create a course of dealing or otherwise obligate the Lender to execute
similar amendments or consents under the same or similar circumstances in the
future or (b) be deemed to create any implied waiver of any right or remedy of
the Lender with respect to any term or provision of any Loan Document.

6. Miscellaneous.

(a) Except as expressly amended or modified hereby, all terms, covenants and
provisions of the Credit Agreement are and shall remain in full force and effect
and all references therein to such Credit Agreement shall henceforth refer to
the Credit Agreement as modified by this Amendment. This Amendment shall be
deemed incorporated into, and be a part of, the Credit Agreement.

(b) This Amendment shall be binding upon and inure to the benefit of the parties
hereto and their respective successors and assigns. No third party beneficiaries
are intended in connection with this Amendment.

(c) THIS AMENDMENT IS SUBJECT TO THE PROVISIONS OF SECTION 9.13, 9.14 AND 9.15
OF THE CREDIT AGREEMENT RELATING TO, INTER ALIA, GOVERNING LAW, SUBMISSION TO
JURISDICTION, VENUE, WAIVER OF THE RIGHT TO TRIAL BY JURY, AND JUDICIAL
REFERENCE, THE PROVISIONS OF WHICH SECTIONS ARE BY THIS REFERENCE INCORPORATED
HEREIN IN FULL.

(d) This Amendment may be executed in any number of counterparts, each of which
shall be deemed an original, but all such counterparts together shall constitute
but one and the same instrument. Each of the parties hereto understands and
agrees that this document (and any other document required herein) may be
delivered by any party hereto or thereto either in the form of an executed
original or an executed original sent by telecopy, facsimile or other electronic
transmission (including .PDF) to be followed promptly by mailing of a hard copy
original, and the receipt by the Lender of a telecopy, facsimile or other
electronically transmitted document purportedly bearing the signature of the
Borrower or one of the other parties hereto, as applicable, shall bind the
Borrower or such other party, respectively, with the same force and effect as
the delivery of a hard copy original. Any failure by the Lender to receive the
hard copy executed original of such document shall not diminish the binding
effect of receipt of the telecopy, facsimile or other electronically transmitted
executed original of such document of the party whose hard copy page was not
received by the Lender.

(e) This Amendment contains the entire and exclusive agreement of the parties
hereto with reference to the matters discussed herein. This Amendment supersedes
all prior drafts and communications with respect thereto. This Amendment may not
be amended except by a written agreement executed by the Borrower and the
Lender.

(f) If any term or provision of this Amendment shall be deemed prohibited by or
invalid under any applicable law, such provision shall be invalidated without
affecting the remaining provisions of this Amendment or the Credit Agreement,
respectively.

(g) The Borrower covenants to pay to or reimburse the Lender, upon demand, for
all reasonable and documented out-of-pocket costs and expenses incurred in
connection with the development, preparation, negotiation, execution and
delivery, and enforcement of this Amendment.

(h) This Amendment shall constitute a “Loan Document” under and as defined in
the Credit Agreement.

[Remainder of this page intentionally left blank]

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed as of the date first above written.

 

GEN-PROBE INCORPORATED, as the Borrower By:  

/s/ Herm Rosenman

Name: Herm Rosenman Title: Senior Vice President, Finance & Chief Financial
Officer

 

Signature Page to Amendment No. 6 to Credit Agreement



--------------------------------------------------------------------------------

 

BANK OF AMERICA, N.A., as the Lender

By:  

/s/ John C. Plecque

Name: John C. Plecque Title: Senior Vice President

 

Signature Page to Amendment No. 6 to Credit Agreement